DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“distribution unit” in claim 1: interpreted to comprise a hopper and a dosing element at the basis (base) of the hopper (page 8 lines 22-24).
“dosing element” in claim 17: interpreted to comprise a volumetric pump operated by a motor (page 9 lines 12-15).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 16-18, 22-23, 31 and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Berkvens (WO 2006/084638 A2) in view of Cosabolle NPL, Chen et al. (US 2015/0216363 A1), O’Toole (US 6,190,450 B1), and Cummins (US 5,731,022).
The limitation “heating unit” is given its broadest reasonable interpretation consistent with the specification do be any known device which provides heat to cook/bake a food product, and “control unit” is interpreted to be a controlling device (e.g. controller or processor).
Regarding claim 1, Berkvens teaches a process of baking “thin pancakes” by means of preheated ceramic shells (abstract) comprising prearranging a plurality of dishes in an oven and heating to a temperature of 450-550oC to obtain a plurality of hot dishes (page 1 lines 27-32), arranging a first hot dish on a plane, and distributing a dose of paste, arranging a second hot dish on the first dish, in order to squeeze the paste between the two dishes and distributing a second paste of dough on the second dish, repeating the dispositions and distributions for a plurality of dishes, baking the paste, and removing the cooked product from the shells (figure 2; page 1 lines 33-41). 
The paste of Berkvens is construed to be a type of dough since applicant does not specifically define “dough”, since the process is disclosed to be a baking process, can result in known bakery products such as pizzas or pancakes (page 1 lines 4-9), and since Berkvens illustrates a dough can be used (figure 2). Furthermore, the paste is construed to be a type of “fluid” dough as pastes are generally understood in the art to be pourable and/or pumpable.
Berkvens does not specify using terracotta dishes and the product being “panigacci”. Cosabolle NPL teaches panigacci is known to be made by squeezing dough between terracotta dishes (pages 1-4; page 4 figures).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Berkvens to use terracotta dishes and produce panigacci since the reference already suggests using ceramic material, since applicant does not specify “panigacci” to be anything other than dough heated between terracotta dishes, since the baking process of Berkvens appears to be the same as that of applicant, since terracotta dishes are known to be used when making panigacci, and therefore as a matter of choice for the baking materials and product made, and in order to combine prior art elements according to known methods to yield predictable results in producing panigacci, MPEP 2143.I.A.
Berkvens does not teach exposing each hot dish to a temperature sensor to measure the temperature of each dish, producing a temperature signal that is provided to a control unit, comparing the temperature T with limit values T1=280oC and T2=360oC by the control unit, providing a consent signal when T1<T<T2, and distributing the dose of dough in the presence of said consent provided by the control unit.
Chen et al. teaches a device and process for preparation of food (paragraph 22) comprising a heating unit 280 and temperature sensors 284, where temperature input 281 from sensors 284 are received by a processor 210 (control unit) (paragraph 75). The sensor 284 is located in receptacle 140, which is “external” to the heater 132 in the base of the device (figure 1). The processor 210 detects a temperature condition to identify whether the food receptacle is at a pre-determined temperature (comparing) before the food is introduced, and then triggers dispensing (distributing) of the food into the receptacle once the condition has been met (consent signal) (paragraphs 103-104).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Berkvens to perform the temperature measuring, comparing, and consent signaling through a control unit as claimed since doing so is known for automatically producing foods, since Berkvens already suggests heating the dishes to a desired temperature range prior to dosing (page 1 lines 29-35), which would have necessarily required determining the temperature of said dishes in some form, where the dishes of Berkvens serve as the heating vessel, and in order to ensure that each dish is within a desired temperature range to optimally cook the food (Chen et al. paragraphs 34 and 58), i.e. prevent under or overcooking.
Regarding the claimed temperature values, O’Toole teaches baking stones (abstract) for consistent use at temperatures exceeding 500oF/260oC to bake foods such as pizza [dough] (column 1 lines 25-30; claim 1). The reference is considered to be analogous since the reference is directed to a stone plate, like the ceramic shells of Berkvens, which can be used to cook dough-based products such as pizza.
Furthermore, there does not appear to be any indication in Applicant’s disclosure that the claimed temperature range is critical and/or provides unexpected results.
It would have been further obvious to one of ordinary skill in the art at the time of the invention to modify the process of Berkvens to use the claimed values since the values would have been used during the course of normal experimentation and optimization procedures due to factors such as type of food/dough (Berkvens page 1 lines 29-30; Chen et al. paragraphs 34 and 58), size/dimensions of the dishes, amount of dough placed between the dishes, and the desired degree and rate of cooking.
Furthermore, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It is the normal desire of scientists or artisans to improve upon what is already generally known that provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages. In re Peterson, 315 F.3d at 1330, 65 USPQ2d 1379, 1382. 
Berkvens does not teach a distribution unit.
Cummins teaches an apparatus for dosing dough (abstract) comprising a hopper 10 and a positive displacement pump 13 (figures 1-2; column 3 lines 42-44; column 5 lines 7-9 and 17-19).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Berkvens to use a distribution unit to provide the predetermined dose of dough, the distributing made through the distribution unit when the consent is provided by the control unit since distribution units are known in the art for dosing dough, as a matter of manufacturing choice for the particular type of dosing unit, to ensure accurate amounts/weights of dough are distributed for consistency as suggested by Cummins (column 6 lines 35-37), since food preparation devices can be configured to deposit the food when an appropriate temperature is obtained in the cooking unit as suggested by Chen et al above, and thus to ensure the dishes are at the correct temperature to properly cook the dough, and since Berkvens already teaches distributing dough (page 1 lines 33-35), where providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art (see MPEP 2144.04.III.)
 Regarding claim 16, the combination applied to claim 1 teaches the distribution unit comprises a hopper and a dosing element (positive displacement pump) at the base of the hopper (Cummins figures 1-2).
Regarding claims 17-18, the combination applied to claim 16 (and by extension claim 1) teaches a positive displacement pump 13, where Cummins further teaches the pump is operated by a motor 69 having dual lobe interesting rotors 54 (gearing) for advancing a predetermined dose of dough 72 to a downstream direction (figure 1; column 5 lines 7-14 and 17-19; column 6 lines 35-37). The motors can be electrically operated as exemplified by motors 45 and 46 of Cummins (column 4 lines 40-41), where pump 13 is controlled by a similar controlled variable speed motor (column 5 lines 11-12).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Berkvens to use an electrically operated dosing element comprising a gearing positive displacement pump operated by a motor to cause a predetermined dose of dough to fall in a hot dish located underneath since doing so is known in the art for dosing dough, in order to allow for variable speed control to increase or decrease dosing speed as needed (e.g. a slow-down downstream from the distribution unit), in order to ensure accurate dosing as taught by Cummins, and to combine prior art elements according to known methods to yield predictable results in dosing dough products KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
Regarding claim 22, Berkvens does not teach the control unit is configured to operating the distribution unit by means of a drive element selected from the group consisting of the elements as claimed. For the sake of examination the limitation “automatic drive” is chosen and given its broadest reasonable interpretation to be a device which allows distribution of the dough by the distribution unit without manual input (e.g. from an operator).
Chen et al. teaches automatic extraction and dispensing (distribution) of food from a source via an extraction mechanism (automatic drive) (paragraphs 41-42) in the presence of a consent signal (paragraphs 103-104).
Cummins teaches variable speed motors are controlled by signals from electric speed controllers (column 4 lines 40-47), where positive displacement pump 13 is driven by a similar variable speed motor (automatic drive) (column 5 lines 11-12).
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the process of Berkvens such that the control unit is configured for operating the distribution unit by means of an automatic drive that automatically operates the dosing element in the presence of the consent signal since automatic controlling of distribution/dosing units is known in the art, in order to minimize the need for human involvement and therefore reduce the risk of human error, to ensure consistency of weight and/or volume between doses, and to provide an automatic or mechanical means to replace a manual activity.
Regarding claims 23 and 31, Berkvens does not specify that the plane is arranged above the heating unit. However, Berkvens teaches stacking the dishes with interspersed dough (naturally on a “plane”), to minimize working area (page 1 lines 33-38). It is noted that both claims 23 and 31 recite the same limitations and depend from the same claim (16).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process such that the plane is arranged above the heating unit since Berkvens already contemplates minimizing working area, and therefore utilize free space above the heating unit to similarly minimize the working area, to use residual heat that comes from the top surface of the oven to maintain a desired temperature of the dishes, and since the particular configuration/arrangement of parts would have been a matter of design choice which one of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant (see MPEP 2144.04.IV.B. and 2144.04.VI.C.)
Regarding claims 34-35, Berkvens teaches heating the dishes in an oven to a temperature of 450-550oC to obtain a plurality of hot dishes (page 1 lines 27-32).
O’Toole teaches baking stones (abstract) for consistent use at temperatures exceeding 500oF/260oC to bake foods such as pizza [dough] (column 1 lines 25-30; claim 1).
It would have been further obvious to one of ordinary skill in the art at the time of the invention to modify the process of Berkvens to use the claimed values since the values would have been used during the course of normal experimentation and optimization procedures due to factors such as type of food/dough (Berkvens page 1 lines 29-30; Chen et al. paragraphs 34 and 58), and the desired degree and rate of cooking. 

Claims 19 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Berkvens (WO 2006/084638 A2) in view of Cosabolle NPL, Chen et al. (US 2015/0216363 A1), O’Toole (US 6,190,450 B1), and Cummins (US 5,731,022) as applied to claims 1, 16-18, 22-23, 31 and 34-35 above, and further in view of Martinez Ruiz (US 6,450,086 B1).
Regarding claims 19 and 29, Berkvens teaches heating the dishes placing the dishes in an oven and removing the dishes by an automatic transport tool (page 1 lines 27-32; page 2 lines 12-13), but does not specify a conveyor belt for carrying the dishes between an input and an outlet. The limitation “input” is interpreted to be an inlet to the oven.
Martinez Ruiz teaches a device for preparing bakery products (abstract) comprising trays 3 on conveyor 2, where the conveyor passes through inlet (input) 41 and outlet 42 of oven 15 (figure 1; column 3 lines 3-12 and 57 to column 4 line 3).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Berkvens to carry the dishes through the oven by a conveyor belt since doing so is known in the art for baking foods, since Berkvens already suggests an automated transport means and therefore as a matter of choice/preference for the particular type of automated transport means used, to provide a continuous heating process thereby minimizing required space, to provide flexibility in baking (heating) and industrial scalability (Martinez Ruiz column 6 lines 37-64), and to provide an automatic or mechanical means to replace a manual activity.

Claims 20 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Berkvens (WO 2006/084638 A2) in view of Cosabolle NPL, Chen et al. (US 2015/0216363 A1), O’Toole (US 6,190,450 B1), Cummins (US 5,731,022) and Martinez Ruiz (US 6,450,086 B1) as applied to claims 1, 16-19, 22-23, 29, 31 and 34-35 above, and further in view of Kanbe et al. (US 4,034,119). 
Regarding claim 20, Berkvens does not teach the heating unit comprises a slide, in such a way that an operator can introduce the unheated dishes on the slide so that the unheated dishes reach the conveyor belt by gravity.
Kanbe et al. teaches a process of baking an article (abstract) comprising sliding a baking pan by gravity onto a conveyor (column 5 lines 38-40; column 6 lines 3-16).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Berkvens to use a slide as claimed since slides are known to be employed for transporting baking utensils, as a matter of choice for the type of transporting device, and to utilize gravity as a driving force, thus reducing process energy requirements (e.g. as opposed to an electrically driven conveyor).
Regarding claim 24, Berkvens does not teach a conveyor provided for bringing dishes to heat from the slide to the heating unit. 
Martinez Ruiz teaches conveyor 2 returns trays 3 to oven 15 (figure 1; column 3 line 66 to column 4 line 3).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Berkvens to return the dishes to the heating unit by the slide as recited in the combination applied to claim 20 in order to provide a continuous process in which the used and empty dishes are automatically returned to the heating unit, thereby allowing for industrial scalability (e.g. reduced manual labor and time), since Berkvens already suggests the plates can undergo a plurality of cycles (page 1 lines 40-41; page 2 lines 3-4), and to provide an automatic or mechanical means to replace a manual activity.

Claims 21 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Berkvens (WO 2006/084638 A2) in view of Cosabolle NPL, Chen et al. (US 2015/0216363 A1), O’Toole (US 6,190,450 B1), and Cummins (US 5,731,022) as applied to claims 1, 16-18, 22-23, 31 and 34-35 above, and further in view of Paller et al. (US 6,894,252 B2).
Berkvens does not teach the control unit comprises a display unit which indicates if the temperature of a dish subjected to the temperature measurement is within the claimed temperature condition.
Paller et al. teaches a dough heating device (abstract) comprising a controller 100 connected to display 110 for conveying information such as temperature to operators (column 4 lines 32-35).
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the process of Berkvens to have the control unit comprise a display unit for indicating measured dish temperature since control units connected to displays for conveying temperature is known in the art, since the combination applied to claim 1 already teaches controlling a cooking device to ensure a cooking surface obtains a desired temperature prior to depositing the food on to the cooking surface as taught by Chen et al., and as an auxiliary means to determine whether or not the dishes are being heated to a desired temperature (i.e. manual checking by operators) in the case that the controlling unit fails.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Berkvens (WO 2006/084638 A2) in view of Cosabolle NPL, Chen et al. (US 2015/0216363 A1), O’Toole (US 6,190,450 B1), Cummins (US 5,731,022) and Martinez Ruiz (US 6,450,086 B1) as applied to claims 1, 16-19, 22-24, 29, 31 and 34-35 above, and further in view of Wiker et al. (US 2011/0269085 A1).
The limitation “electronic board” is given its broadest reasonable interpretation to be a “circuit board”, such as a board connected to a controller as recited in page 10 lines 27-28 of Applicant’s specification. The term “and/or” is interpreted to mean a choice can be made between the term “and” and “or”. For the sake of examination, the term “or” is chosen, where the limitations separated by “and/or” are interpreted to be alternatives, and the limitation “decreasing or increasing heating power of the oven” is chosen.
Berkvens does not teach the temperature sensor is arranged to measure the temperature of the dishes in the heating unit or at the outlet, the control unit configured to send a control signal to an electric board for controlling the heating unit, the board configured for increasing or decreasing the speed of the conveyor belt of the oven and/or the heating power of the oven as a function of the consent signal to allow the dishes to result in the temperature T directly at the outlet of the heating unit being within the condition T1<T<T2. 
Wiker et al. teaches an oven having a sensor and controller to increase thermal output of the heating element (abstract), where temperature sensors located at the inlet and outlet ends of oven 20 provide temperature information to control module 55, which in turn adjusts the temperature of the oven toward a target temperature (paragraphs 78 and 92). The control module would have necessarily required an “electronic board” as is known for computing devices.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Berkvens to measure the temperature of the dishes in the heating unit of immediately at the outlet, a control unit configured to send a control signal to a board for controlling a power of the heating unit as a function of the signal to result in a temperature T directly at the outlet of the heating unit since such control (PID and feedback) methods are known in the art for ovens, and since the dishes of Berkvens serve as the heating vessel, and therefore to ensure the dishes achieve a desired temperature to allow for proper cooking of the dough.

Response to Arguments
Applicant's arguments filed 2/8/2021 have been fully considered but they are not persuasive. 
Applicant argues on page 8 that the method taught by Berkvens was learned by Yannhick Berkvens in Podenzana, “meeting the applicant and other few panigacci producers of that town”. However, there is no evidence and/or indication in the reference nor any prior art disclosed by applicant that Berkvens did in fact learn the method from applicant and other panigacci producers in Podenzana. The argument is not persuasive as no evidence has been provided to support the assertions made in said argument.
Regarding the claims being amended to recite fluid dough, Berkvens recites a paste which is construed to be a type of “fluid dough” as one skilled in the art would understand that pastes are conventionally pourable and/or pumpable. Furthermore, secondary reference Cosabolle NPL teaches the process of making panigacci (pages 1-4; page 4 figures), which would have required a similarly “fluid dough” as the claimed invention is directed to making the same product.
Applicant argues on pages 9-11 that the state of the part for cooking panigacci recommends heating the terracotta dishes higher than 400-500oC, where one skilled in the art would not have motivation to select the claimed temperature range of 280-360oC. Applicant further argues on page 11 that the claimed temperature range is critical allows for obtaining unexpected results, including traditional flavor and consistency, and increases healthiness of the product, providing a better internal cooking and avoiding accidental burnings on the outer surface. This is not persuasive for the following reasons.
The prior art acknowledges that the claimed cooking temperatures can be used for cooking dough products (O’Toole column 1 lines 25-30; claim 1). Ruiz et al. (US 10,182,574 B2) teaches cooking dough between heated plates (abstract), where temperatures between 200 and 350oC can be used depending on the dough used (column 9 lines 25-30). Furthermore, one of ordinary skill in the art would have readily understood that temperature is a result effective parameter subject to optimization and experimentation in order to achieve desired results such as optimal cooking of the entire dough and preventing burning.
Applicant’s disclosure does not recite or otherwise indicate any criticality to the claimed temperature range and unexpected results. The disclosure does not provide evidence that the claimed temperature range produces results other than what one of ordinary skill in the art would have already expected, i.e. preventing burning and uniform cooking as stated above, particularly since these are well-stablished results dependent on cooking temperatures. Furthermore, arguments of counsel cannot take the place of evidence in the record, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, 
Additionally, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, there is no teaching or suggestion in Berkvens that would indicate to one of ordinary skill in the art that the process cannot be modified to use the claimed temperature range. While temperatures of 450-550oC are preferred, a skilled artisan would have reasonably expected the process to be equally functional at lower temperatures based on parameters such as type of product being made, amount/size of the dough being cooked, desired degree and rate of cooking, and preventing undesired results such as burning or undercooking.
In response to applicant's arguments on page 11 against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The teachings of O’Toole are relied on to teach that the claimed temperature range is acknowledged by the prior art to cook dough products. As there is no evidence of record showing that the claimed ranges cannot be used, one skilled in the art would have reasonably understood that said values could be used during the course of normal experimentation and optimization procedures as stated in the rejection and response to arguments above.
Applicant’s arguments with respect to the dependent claims are not persuasive for the same reasons stated above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KIM whose telephone number is (571)270-0338.  The examiner can normally be reached on 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571)-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.K/Examiner, Art Unit 1792                                                                                                                                                                                                        								/DREW E BECKER/                                                                                      Primary Examiner, Art Unit 1792